Deemer, J.
-The plaintiff’s petition is in the usual form of such papers, alleging that defendant Moore is the owner, and defendant Forkner the occupant of a building in the city of Des Moines wherein intoxicating liquors were sold, and kept with intent to be sold, contrary to law, by the said Forkner, with the knowledge and consent of Moore. The petition further alleges: That chapter 62' of the Acts of the Twenty-fifth General Assembly, familiarly known as the “Mulct Law,” is unconstitutional and void in this: that the act is in.' conflict with article 6, section 1, article 4, section 16, and article 9, part 2, section 4, of the constitution, and of an alleged amendment to the constitution adopted June 27, 1882; that the said enactment is invalid because the operation thereof in Polk county is made to depend upon the consent of a portion of the citizens of Polk county, beause it confers upon a portion of the citizens of Polk county the right to> make the laws of Iowa, because it attempt® to confer on a portion of the citizens of Polk county the right to suspend legal penalties and bar proceedings under the law prohibiting the safe of intoxicating liquors, and because the whole subject of the act is not embraced in the title. The petition further charges that a certain statement of consent, in pretended compliance with section 17 of the act before referred to, has been filed in the office of the county auditor, but that such statement is not in compliance with the act, in that it is not in proper form, and is not verified as required by the statute, and that it is not signed by a majority of the citizens residing in the city of Des Moines who voted at the last preceding general election. It further alleges that defendant Forkner has paid the tax required by the act in question, and that he is not a registered pharmacist.. The defendant Forkner admits in his answer that at the time of *4the commencement of this suit he was conducting a saloon at the place in question, but denies all other statements and conclusions in the petition, and avers that he is complying with all the provisions of the act of the Twenty-fifth General Assemblyin question. The case upon the issues thus joined, was tried to the court on the following stipulation of facts: “First. Defendants admit the establishment of a place for the sale of intoxicating liquors at the time and place charged in the first paragraph of plaintiff’s petition, and the sale of intoxicating liquors, but deny that the same was illegal, and claim the right to establish said place for the sale of intoxicating liquors under the provisions of chapter 62 of the Acts of the Twenty-fifth General Assembly of the state of Iowa. Second. The allegation of the petition that the petition filed with the auditor of Polk county was not signed by a majority of the legal voters voting at the general election held previous thereto is withdrawn, and no issue is made in relation thereto, and defendants shall not be required, for the purposes of this cause, to prove compliance with the said act of the Twenty-fifth General Assembly, except to the form and verification of the petition. It is further admitted that the petition or statement of consent filed with the county auditor consists of thirty-one parts, and that the form of verification attached to all but four of said parts is a typewritten, blank form filled out by the notary public, and is in form as set out in defendant’s amendment to their answer, and that, without the petitions with the typewritten forms of verification, a majority of the resident voters’ names would not be on said petition.”
It appeal’s that.in the court below some question was made regarding the sufficiency of the statement of consent filed with the county auditor, under the provisions of the act in question. But the point is not *5referred to in the printed briefs,, and was merely suggested by counsel for appellant in oral argument, haJd before us, at the time of submission of the cause. We do not understand counsel are insisting upon these alleged defects, in this court, and will give them no further consideration.
The questions presented by this appeal relate, then, solely to the constitutionality of the aict under which defendant Forkner is conducting his business'. W'e may premise our discussion of the catse by saying that we undertake the solution of the problems presented with full knowledge of the grave responsibility cast upon us, and of the importance of the questions involved, and shall endeavor to look at the matter in the light of certain elementary principles, of which courts must ever be mindful. Among these are that legislative power is primarily plenary, and that state constitutions are not grants off, but limitations upon, that power, and he who would challenge a legislative enactment must be able to specify the particular provision of the constitution which deprives the legislature of the power to pass the act; that it is the duty of the court to reconcile statutes with the constitution, when it can be done without doing violence to the language off either-; and that in all cases of doubt the doubt must be resolved in favor of the constitutionality of the statute It is likewise true that the constitution is a shield which the state, in its sovereign capacity, has provided for the protection of public and private rights; that unrestricted legislation is inimical to both public and private rights; and that it is our duty to see that no legislation is enacted w hich improperly intrenches upon the constitutional rights of the whole people, or of the individual, or his property.
*61 *5Before entering upon a discussion of the specific bbjections made to the act, it is well to set out such of *6its provisions as are material to a full understanding of the questions presented. The act is entitled “An act to tax the traffic in intoxicating liquors ■ and to regulate and control, the same.” The first fifteen sections of the act relate to the assessment, levy, and collection of a tax of six hundred dollars against every person engaged in selling or keeping for sale, intoxicating liquors, and upon the real property and the owner thereof, within or whereon intoxicating liquors are sold, and kept with the intent to be sold, in this state. The said tax is to be paid into the county treasury, one-half to go to the general county fund, and the remainder to be paid to the municipality in which the business taxed is conducted. Section 16 is as follows: “Nothing in this act contained shall be in any way construed to mean that the business of the sale of intoxicating liquors is in any way legalized, nor i's the same to be construed in any manner or form- as a license, nor shall the assessment or payment of any tax for the sale of liquors as aforesaid, protect the wrong doer from any penalty now provided by law, except that on the conditions hereinafter provided certain penalties may be suspended.” Section 17: “In any city of five thousand or more inhabitants, the tax hereinbefore specified may be paid quarterly in advance on the first days of January, April, July and October of each year, and after a written statement of consent .signed by a majority of the voters residing in said city who voted at the last general election, shall have been filed with the county auditor, such payments shall upon the following conditions be a bar to proceedings under the statute prohibiting such business. 1st The person appearing to pay the tax shall file with the county auditor a certified copy of a resolution regularly adopted by the city council, consenting to such sales and a written statement of consent from all the resident *7fFee-holders owning property within fifty feet of the premises where such business is carried on.” The other provisions and conditions relate to the filing of a bond, and to the manner in which the business shall be conducted, and need not be set out. Section 18: “In order that any city or town of less than five thousand inhabitants may come within the provisions of section 17 of this act, the following additional condition must be complied with: A written statement of consent shall be filed with the county auditor signed by sixty-five per cent, of all the legal voters who voted a.t the last preceding general election (as shown by the poll lists of said election), residing within such county and outside of the corporate limits of cities having a population of five thousand or over; but no such.statement of 'consent shall be construed as a bar to proceedings against persons selling intoxicating liquors in incorporated towns situated in townships of which less than a majority of the voters of the township, including the incorporated town, have signed a statement of consent. Nor shall it be construed as a bar in any incorporated town in which a majority of the voters do not sign said statement of consent.” Section 19: “Whenever any of the. conditions of this act shall be violated, or whenever the city council or trustees of the incorporated1 town shall by a majority vote, direct it, or whenever there shall be filed with the county auditor, a verified petition signed by a majority of the voters of said city, town, or county, as the case may be, as shown by the last general election, requesting it, then and in such case, the bar to proceedings as provided in section 17 hereof, shall cease to operate as a bar, and persons engaged in the sale of intoxicating liquors as contemplated Hy this act, shall be liable to all the penalties provided for by chapter 6, title 11, of the Code and acts amendatory thereto. * * *» . Section 24: “For the purpose of protecting *8the property of the corporation and its inhabitants, ano of preserving peace and good order therein, cities and incorporated towns shall have power to levy and collect additional taxes and to adopt from time to time, rules and ordinances for further regulating and controlling such traffic not in conflict with the provisions of this act.” The act, being deemed by the legislature of immediate importance, went into effect from and after its publication, which occurred on the third and fourth days of April, 1894.
2 It is insisted that the act is unconstitutional because the title does not sufficiently express its purposes. Section 29 of article 3 of the constitution provides that “every act shall embrace but one su-bject and matters properly connected therewith,; which .subject shall be embraced within the title.” It is conceded that the act embraces but one subject and mattersgermane thereto;but it is contended that the subject is not expressed in the title, for the reason that the law is simply a license law, and that that purpose should have been expressed in the title. It seems to us, there is no merit in this contention. The title says it is an act to tax traffic in intoxicating liquors, and to regulate and control the same. Does it do more than this, and is there anything in it not allied to the subject expressed in the title? We think not. The power to regulate is to lay down the rule by which a thing shall be done; to prescribe a rule by which a business or trade shall be conducted. And the power to control is to exercise a restraining or governing influence over; to check, to restrain or regulate. We can hardly conceive how more apt words could have been used to express the purpose of the act. It is not contemplated that anything more than general terms shall be used in the title, to express the object sought to be-obtained. It may be true, as claimed by counsel, *9that the act is, in effect, a license. But the title and the act itself call it by another name, and when the two are construed together there is no- uncertainty in the title.
3 II. It is next insisted that the purpose and legal effect of this act is to give to the people of certain cities the power to repeal or abrogate the provisions of the prohibitory law, and that this can only, be done by an act of the general assembly of the state, expressed in a constitutional manner. In other words, it is insisted that the question as to whether the prohibitory law shall be in force or not is left to a vote of the people, and that under our constitution such power is intrusted solely to representatives elected by the people, who' can not refer the question back to their constituents for determination. This contention is, it seems to us, based on a misapprehension of the legislation in this state relating to the traffic of intoxicating liquors. It must be borne in mind that the act in question is a general law, applicable alike to all localities of the state coming within its terms. It does not depend upon a vote of the people to give it vitality. It went into effect upon its publication, and was a complete and valid enactment at that time. If it repeals the general prohibitory laws in any particular, it does so only by implication, and the repeal is not made to depend upon the vote of the people. The act itself works the repeal of the old laws, if there is any inconsistency between them. It is no doubt true that the general assembly cannot legally submit to the people the proposition whether an act shall become a law or not, for the people have no power, under our form of government, in their primary or individual capacity, to make laws. This they must do by their representatives. But the constitutional objection to the law is met, if the act, when it came from the legislature, received the governor’s approval, and *10was properly published, was, of itself, a complete and perfect enactment. This distinction is made clear by Mr. Justice Wright in the case of Dalby v. Wolf, 14 Iowa, 228, wherein he says, in speaking of a like objection to what is known as the “Herd Law”: “Neither of these positions is tenable. They utterly mistake the intention of the constitutional provision quoted, and misapprehend the scope and spirit of the decisions, in this and other states, which hold that the legislature cannot refer to the people the question whether a particular act shall become a law. In all the cases referred to, it will be found that * * * the question submitted was whether or not a proposed law should become operative. Thus, in the first case cited, it was provided by the statute that -the electors shall determine, by ballot, at the annual election to be held in November next, whether this act shall, or not, become a law.’ If a majority voted against it, then it was to be null and void; if for it, then it was to take effect on the day named. And such legislation was expressly condemned by this court in Santo v. State, 2 Iowa, 165, which was recognized and followed in Geebrick v. State, 5 Iowa, 491. The law in question, however, is not obnoxious to this objection. The popular will is expressed under and by virtue of a law that is in force and effect, and the people neither make or repeal it. They only determine whether a certain thing shall be done under the law, and not whether said law shall take effect. The law had full and absolute vitality when it passed from the hands of the Legislature; and the people, under the 'rule of action’ therein given for their government, proceeded to act. The same rule — the same law — was given to all the people of the state, to all parts of it; the same method for taking the vote was presented for all counties; the same penalties were attached. As a result a different regulation, of a police *11nature, might exist in one county from what existed in another; just as, * * * one county might determine, by a popular vote, that a higher rate of tax should be levied than that provided by the general law.” In the case of Weir v. Cram, 37 Iowa, 653, the principle announced in the foregoing opinion was reaffirmed, and the distinction we have drawn observed. In the latter case it is said: “In one case the people of the counties are permitted to make certain local police regulations, to have the force of law; in the other, a law is enacted by the legislature, which can have no force in any county until sanctioned by the vote of the people thereof.” The act in question is complete in itself, requiring nothing further to give it validity, and does not depend upon the popular vote of the people, or, if it does, depends upon this vote simply to determine the limits of its operation. The rule we have established, first announced in this state more than thirty years age, is supported by the overwhelming weight of authority. See Black Intox. Liq. section 45, and cases cited; State v. Parker, 26 Vt. 857; Commonwealth v. Bennett, 108 Mass. 27; Commonwealth v. Dean, 110 Mass. 357; Gloversville v. Sowell, 70 N. Y. 287; State v. Circuit Court of Gloucester Co., 15 Atl. Rep. 272; Savage v. Commonwealth, 5 S. E. Rep. 565; Schulherr v. Bordeaux (Miss.) 8 So. Rep. 201; Gordon v. State (Ohio) 23 N. E. Rep. 63; State v. Pond (Mo. Sup.) 6 S. W. Rep. 469; Feek v. Township Board (Mich.) 47 N. W. Rep. 37; Territory v. O’Connor (Dak.) 41 N. W. Rep. 746; Cooley, Const. Lim. (6 th Ed.) pp. 137-145, and cases cited. Some few cases are to be found announcing a contrary doctrine: See Parker v. Commonwealth, 6 Pa. St. 507; Maize v. State, 4 Ind. 342; and Ex parte Wall, 48 Cal. 279. The case in Pennsylvania, however, was afterwards overruled in Locke’s Appeal, 72 Pa. St 491. And the case in Indiana is practically overruled in Groesch v. State, 42 Ind. *12547. The California case has also been distinguished, and is weakened, as an authority, in the case of People v. McFadden (Cal.) 22 Pac. Rep. 851. The ease of Santo v. State, 2 Iowa, 203, is not in conflict with the views we ■ have expressed. Nor is the case of Geebrick v. State, 5 Iowa, 493, as explained in Daily v. Wolf, to be regarded as establishing a contrary doctrine. State v. Beneke, 9 Iowa, 203, simply follows the rule announced in Santo v. State. The case of State v. Weir, 33 Iowa, 134, recognizes the doctrine announced in the Geebrick Case, that “a Jaw can no more be repealed than it can be made by a vote of the people.”
In the case of City of Des Moines v. Hillis, 55 Iowa, 643, this court, in construing chapter 56, Laws 1878, authorizing cities to provide by ordinance for payment of salaries to their officers, in lieu of fees theretofore retained by such officers under prior statutes, held the act was not void as a delegation of the power of legislation to the cities, Justice Beck using this language: “Counsel insist that the act in question is void for-the reason that the provisions as to the salary of the officers can only take effect upon the vote of the city council, — a law of the state thus made dependent upon the action of a municipality, which, it is insisted', is in conflict with the constitution. The statute confers' authority, to be exercised at their discretion, upon city councils. They may execute the power' conferred, or withhold its execution. That is all there is of it. The city has authority from the state to pass the ordinance. Surely it cannot, with fairness, be said that the operation of, and validity of, the statute depend upon the action of the city.” This, we believe, is the latest expression of this court on the subject now under consideration, and it is directly in line with the views heretofore expressed in this opinion.
*13That it is competent for the legislature to empower municipalities to make ordinances and adopt regulations for controlling, licensing or prohibiting the traffic in intoxicating liquors, is plain, and is not questioned in this case. It is entirely in accord with the principle of local self-government that the power to enact police regulations on matters so closely connected with the good order and prosperity of a city should be lodged with those best qualified to judge of measures adapted to meet the emergencies off these particular situations1. And it is competent for the legislature, in its wisdom, to invest them with the authority necessary to the administration of the special purposes of their creation. As said by Judge Cooley in his work on Constitutional Limitations (6th Ed.) pp. 144,145: “Municipal charters refer most questions of local government, including police regulations, to the local authorities, on the supposition that they are better able to decide for themselves upon the needs as well as the sentiments of their constituents than the legislature can possibly be and are therefore more competent to judge what local regulations are important, and also how far the local sentiment will assist in their enforcement. The same reason would apply in favor of permitting the people of the locality to accept or reject for themselves a particular police regulation, since this is only allowing less extensive powers of local government than a municipal charter would confer; and the fact that the rule of law on that subject might be different in different localities, according as. the people accepted or rejected the regulation, would not seem to affect the principle, when the same result is brought about by the different regulations which municipal corporations establish for themselves in the exercise of am undisputed authority.” See, also, State v. Noyes, 10 Fost. (N. H.) 279; Beach, Pub. Corp. section 72; State v. Wilcox, 42 Conn. 364; *14Tiedman Lim. p. 638; Black Intox. Liq. section 217; Dil lon Mun. Corp. sections 9, 44, and authorities cited. The policy of creating local public and municipal corporations for the management of local concerns runs back to the earliest period of our colonial history. It is exhibited in all our legislation, and expressly or impliedly guarantied by our state constitutions. Commonwealth v. Roxbury, 9 Gray, 503. See, also, the learned opinion of Judge Cooley in People v. Hurlbut, 24 Mich. 44, wherein he treats of the history of towns and townships, their place in our system of government, and their rights of local self-government. See, also, State v. Pond, supra; Commonwealth v. Bennett, 108 Mass. 27; Savage v. Commonwealth (Va.) 5 S. E. Rep. 565; and the learned decision of the subject in State v. Circuit Court of Gloucester Co. (N. J. Err. & App.) 15 Atl. Rep. 272; Clark v. City of Rochester, 28 N. Y. 605. In the case of Commonwealth v. Bennett, supra, it is said: “It is equally within the power of the legislature to authorize a town, by vote of inhabitants,' or city, by vote of the city council, to determine whether the sale of a particular kind of liquors within its limits shall be permitted or prohibited. This subject, although not embraced within the ordinary power to make by-lawsi and ordinances, falls within the class of police regulations which may be intrusted by the legislature to municipal authority.” It is useless to cite additional authorities, many of which are in the books, upon these propositions, for the doctrine is already the established rule in this state. In the case of Morford v. Unger, 8 Iowa, 82, the principle is recognized, and applied to a statute which provided that it should not go into effect until accepted by the city council of the city of Muscatine. And in the case of State v. King, 37 Iowa, 462, it is said: “Counsel maintain that the law conferring the power to. pass the ordinance in question is, under the decision *15of this court, unconstitutional, on the ground that it is a delegation of legislative authority to cities and towns, enabling them to make laiw. And this it certainly is.But cities and towns do have legislative authority, and it is delegated to them by the state; yet ordinances made in pursuance thereof, if within the authority conferred, and not in conflict with the constitution, have always been sustained. It is the doctrine of this state that the general assembly cannot delegate to the people the right to make or repeal a law; that statutes or parts of statutes which are made to depend for their validity upon a popular vote are unconstitutional. But it never ■has been held that) the state cannot delegate legislative power to municipal corporations, within proper bounds.”
Turning now to the act under consideration, we find that the bar to proceedings, under the prohibitory liquor laws cannot become effective unless the. saloon is located in an incorporated town or city, and not then unless the person who proposes to .engage in the business has authority from the city council. What matters it that the saloon keeper must also have the consent of at least a majority of the electors who voted at the last preceding general election? Very many of the things authorized by the law to be done by a city council can only be done after petitions are presented, signed by a certain number of the inhabitants or property holders, and such provisions, have never been questioned. Moreover, in some matters relating to local self-government, the council cannot act until al vote of the people of the municipality is had, authorizing them to do so. Such laws have never been doubted. It is unnecessary to cite these various enactments. They are familiar, not only to the profession* but to' nearly every- layman as well. '
*164 It is said by counsel for appellant that, notwithstanding the statement in the law itself that the business of selling intoxicating liquors is not legalized or licensed by the act in question, yet such is its effect. For the sake of argument, we grant the position, and yet it does not alter the principles of law applicable thereto, but rather strengthens them. Prohibition remains the general rule, and license, or a bar to the proceedings against violation of it, the exception. To obtain this license or bar to proceedings, it is necessary that the city council, in the exercise of the power conferred upon it for local regulation, give permission to the conduct of the business, and this it can do only upon certain conditions, which are set forth in the act. The city council also has power to levy and collect additional taxes, and to adopt further rules and ordinances for regulating and controlling the traffic; clearly indicating that the whole matter is one of police regulation, delegated to the city council, which had the power to, but is not required to, do those things which remove the bar.
5 The objection that the consent of a majority of the electors is needed before the consent of the city council can be given, and that for that reason the whole matter is submitted to a vote of the people, who are to determine whether a particular law is to be in-force or not, is fully met in the learned opinion of Judge Van-. Syclsel in the case of State v. Circuit Court of Gloucester Co., supra. As we have already said, the consent of a majority of the electors, if obtained, does not, of itself, create the bar. This is obtained simply ais a condition precedent to the city council’s acting in the matter. When this is obtained, the council may then grant its permission or not, a® it see® fit. The whole matter is left with it to determine, — not only whether the bar shall be created or not, but also the *17conditions upon which, it may be created. Ex parte Christiansen (Cal.) 24 Pac. Rep. 747; State v. Court of Common Pleas, 36 N. J. Law, 72; Groesch v. State, supra. It should be remembered, too, in the discussion of this matter, that the questions of whether the mulct law shall be in force or not, and as to whether it shall be operative in a particular locality, are not submitted to the whole people, but only to those who, in the judgment of the legislature, were to be affected by the establishment of the saloon. The vote of the whole people of the stalte upon the expediency of a general statute may be, and probably is., essentially an act of legislation. But the vote of a local constituency is an assent to ora dissent from an act of grant or deprivation done by the legislature, but affecting themselves. This distinction, is'well illustrated in the case, of Bank v. Brown, 26 N. Y. 467.
6 The statute in question is not a local or special law. Nor does it furnish a diversity of laws in different parts of the state, so as to be obnoxious to the constitution. Nor is it a violation of the constitutional requirement that all laws of a general nature shall have a uniform operation throughout the state. State v. Pond and Gordon v. State, supra; State v. Schroeder, 51 Iowa, 197; Howell v. State, 71 Ga. 224; Creekmore v. Com. (Ky.) 12 S. W. Rep. 628; Bronson v. Oberlin, 41 Ohio St. 476.
7 III. Lastly, it is insisted that the act is unconstitutional because it grants to the people of a particular locality, or to the city council of cities or incorporated towns, the pardoning power, and that this power is lodged, by our fundamental law, in the governor. The constitutional provision with reference to this subject is as follows: “Art. 4, section 16. The governor shall have power to grant reprieves, commutations and pardons after conviction, for all offenses *18except treason and cases of impeachment. * * * He shall have power to remit fines and- forfeitures. * * * And shall report to the general! assembly * * * each case of reprieve, commutation or pardon granted, and the reasons therefor; and also all persons in whose favor remissions of fines and forfeitures shall have been made, and the several amounts remittted.” It is clear the act we are examining does not remit any fine or forfeiture, for none is imposed in the locality where the act is in operation. Harbin v. State, 78 Iowa, 265. It simply bars proceedings which might result in a fine or forfeiture, if allowed to continue. There is no constitutional inhibition against this, unless it amounts ■to a pardon. No doubt, a pardon, in its strict sense, contemplates a remission of guilt, both before and after a conviction. Ex parte Wells, 18 How. 309; Ex parte Garland, 4 Wall. 333; 4 Blackstone, Comm. 316. See, also, a full discussion of the question, found in the opinion of Justice Gray in the case of Commonwealth v. Lockwood, 109 Mass. 323. But our constitution, in terms, says the governor’s right to pardon exists only after conviction. It is clear to our minds that this objection to the act now under consideration is not tenable. We have a number of statutes on our books, somewhat similar in character, which have passed unchallenged for years, thus indicating that the bench and the profession generally have never regarded a bar to proceedings created by statute as an exercise of the pardoning power. For instance, it is provided in section 1548 of the Code that, when a person is tried and convicted for intoxication, he may be discharged, and his fine remitted, upon giving information, under oath, stating when and where, and • from whom, he purchased the liquor which produced the intoxication, upon certain conditions not necessary to be stated here. Again, it is provided in section 3868 *19of the Code-that if, before judgment upon an indictment for seduction, the defendant marry the woman, it is a bar to any further proceedings in the ofíense. Again, it is allowable, under sections 4708 and 4709 of the Code, for the defendant and the person injured to compromise certain offenses, with leave of the court; and, when so compromised, proceedings are stayed, and a bar is created to another prosecution for the same offense. The power to pardon must not be confounded with the power of dispensation or suspension. The former is undoubtedly a prerogative of the executive, while the latter must be exercised by the legislative department of the government. The student of history will remember that one of the main causes for the English revolution in 1688 was the unlawful and corrupt assumption by James II. of the power of dispensation or suspension of the test-oath statutes. In order that his course might receive judicial sanction, he corrupted his courts by the removal of those judges whom he could not control, and appointed in their places hirelings who would do his bidding. The people rebelled, and one of the first statutes, passed after the revolution (1 W. & M. St. II. c. 2) declared that the pretended power of suspending or dispensing with laws, or the execution of laws; by legal authority, without the consent of parliament, is illegal. See 1 Blackstone Comm., p. 142. Blackstone declares that “not only the substantial part of judicial decisions of the law, but also the formal part, or method of procedure, cannot be altered but by parliament; for, if . once these outworks were demolished, there would be an inlet to all manner of innovations in the body of the law itself.” In view of these historical facts, it certainly cannot be contended that the executive has power to bar proceedings under, or suspend the operation of, any of our laws. Should he attempt fo exercise such powers, it *20■would as certainly lose him his title as it did James II. his erown.
We have, as best we may, discussed and disposed of every objection urged to the constitutionality of the act in question; and, while we are aware that there are some respectable authorities bolding to a different rule from- that announced in this opinion, yet we think that they are founded on a mistaken assumption as to the law, and fail to recognize proper distinctions between the delegation of power to make a law, which necessarily involves a discretion as to what it shall be, and conferring an authority or discretion as to its execution, ■to be exercised under and in pursuance of the law. We are thoroughly convinced that, all questions raised on this appeal have heretofore been determined by this court, or that, at least, principles have been announced which, when applied to the facts of this case, determine against all of the objections urged against the validity of the act. It is manifest, too, from the citations we have made, that the great weight of authority in this country supports our views. We have no doubt about the constitutionality of the law. But, had we any question about it, it would be our duty to resolve our doubts in favor of sustaining the act. With the policy or expediency of this enactment, we have nothing m do. This is solely a question for the legislature, which has. seen fit to place it upon the statute books; and to it must we look for its repeal, if it proves inexpedient. We grant that statements have been made in some of the earlier opinions of this court somewhat at variance with 'the views herein expressed. But we think a careful examination of these cases will disclose that there is no real conflict. From what has been said, it follows that the judgment and decree of the district court is. affirmed.